 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM JOHNSON,                                   No. 2:16-cv-1536 JAM KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   J. CHAU, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 22, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days.

23          Plaintiff’s reply to defendants’ opposition to the motion for injunctive relief was filed after

24   the findings and recommendations were issued. Under the mailbox rule, plaintiff’s reply was

25   timely-filed. Plaintiff also filed a supplemental reply, as well as objections to the findings and

26   recommendations. Defendants did not file a reply to the objections.

27          This action proceeds on plaintiff’s Eighth Amendment deliberate indifference to serious

28   medical needs claims, and related state law claims for medical malpractice and negligence based
                                                       1
 1   on plaintiff’s claims that defendants Dr. Chau, Dr. Pettersen, Dr. Rudas, and Dr. Smith failed to
 2   adequately treat plaintiff’s severe pain from multilevel cervical spondylosis, worse at C4-5 with
 3   the second worse at C5-C6 with bilateral mild to moderate foraminal stenosis, and with a right-
 4   sided herniated nucleus pulposus. In the motion for injunctive relief, plaintiff challenges the
 5   actions of custodial staff from August of 2017 as to plaintiff’s housing assignment, which is not
 6   being litigated in this action. Rather, plaintiff is challenging the medical treatment he received or
 7   did not receive, both in his Eighth Amendment claim, as well as his supplemental state law
 8   claims, for his severe pain between June 2015 and August 2016. Thus, as the magistrate judge
 9   found, plaintiff’s claims for injunctive relief will not be given a hearing on the merits of the
10   claims underlying his request for injunctive relief at trial in this action.
11           Plaintiff argues that the custodial staff act on the directions of physicians, and all
12   physicians work under the direct supervision of Dr. Smith, who is a named defendant in this case.
13   But the nature of plaintiff’s complaints are unrelated1 -- in the operative pleading, plaintiff’s focus
14   is treatment for his severe pain from June 2015 to August 2016. There is no mention of his
15   alleged need to be housed on a lower tier or in a lower bunk. Moreover, because plaintiff’s
16   housing assignment was not changed until August of 2017, he could not have exhausted his
17   administrative remedies as to such claims prior to the filing of this action in 2016.2 For all of
18   these reasons, the court would not grant plaintiff leave to amend to include such housing
19   challenge in this action. Rather, plaintiff must file such claims in a new civil rights action once
20
     1
       A plaintiff may properly assert multiple claims against a single defendant. Fed. Rule Civ. P. 18.
21   In addition, a plaintiff may join multiple defendants in one action where “any right to relief is
22   asserted against them jointly, severally, or in the alternative with respect to or arising out of the
     same transaction, occurrence, or series of transactions and occurrences” and “any question of law
23   or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Unrelated
     claims against different defendants must be pursued in separate lawsuits. See George v. Smith,
24   507 F.3d 605, 607 (7th Cir. 2007). This rule is intended “not only to prevent the sort of morass [a
     multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the
25   required filing fees -- for the Prison Litigation Reform Act limits to 3 the number of frivolous
26   suits or appeals that any prisoner may file without prepayment of the required fees. 28 U.S.C.
     § 1915(g).” George, 507 F.3d at 607.
27
     2
       As an aside, it appears that plaintiff has been returned to lower bunk status, as indicated in his
28   June 7, 2018 court filing. (ECF No. 45 at 5.)
                                                        2
 1   he has exhausted his administrative remedies.3
 2          Both Dr. Jackson and Dr. Pandove confirm that plaintiff suffers from cervical spondylosis.
 3   (ECF No. 39 at 13, 16.) At plaintiff’s recent appointment with Dr. Pandove, plaintiff complained
 4   of no neck injury, and the plan was to continue his prescription for morphine. (ECF No. 39 at 3;
 5   No. 41 at 4.)
 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 7   court has conducted a de novo review of this case. Although plaintiff’s supplemental reply was
 8   not authorized, see Local Rule 230(l), the undersigned has reviewed plaintiff’s supplemental
 9   reply, reply, and objections. Having carefully reviewed the entire file, the court finds the findings
10   and recommendations to be supported by the record and by proper analysis.
11          Accordingly, IT IS HEREBY ORDERED that:
12          1. The findings and recommendations filed March 22, 2018, are adopted in full; and
13          2. Plaintiff’s motion for injunctive relief (ECF No. 36) is denied.
14
     October 24, 2018 
15
                                                           John A. Mendez_________________ 
16
                                                           United States District Court Judge 
17

18

19

20

21

22

23

24

25

26
     3
27     On February 28, 2018, the outpatient progress note reflects that after plaintiff was told he does
     not qualify for lower bunk lower tier, plaintiff said he was going to “602 it,” meaning file an
28   administrative appeal. (ECF No. 39 at 16.)
                                                        3
